DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1, 3, 5, 7, 15-16, 20-23, 25, 27-28, 30-32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kumar WO 2012/101655 published 2012.
 	Kumar discloses:
 	1. (Currently Amended) A fluid pump apparatus comprising a fluid inlet; a fluid outlet (see left and right sides of 1 in Fig 3 which are the inlet and outlet depending on the rotational direction of the pump); an outer screw member having at least one helical screw blade 2 located on an outer surface of the apparatus configured to rotate the fluid pump apparatus around a longitudinal axis of the apparatus (see Fig 3 and “The Archimedes Screw diameter (including fins screw on the outside): 1 meter” at page 8 line 25, “Suitably designed and size, SPIRAL FINS (2) are protruding on the outside of the duct - to create the rotating motion when sea waves pass over it.” at page 6 lines 29-30, and “With a helically formed fin on the outside of the modified ‘Archimedes. Screw’, it is expected that the sea wave will keep rotating the ‘Archimedes Screw’ as it passes over it, until the sea wave breaks. In this position, there is also a possibility of two or more sea wave straddling and rotating the ‘Archimedes Screw’ one behind the other ensuring continuous rotation.” at page 8 lines 5-9, and “said hollow duct / tube having spiral fins of predetermined shape and size, fixed on the outer side of said hollow duct” at page 3 lines 5-6 and “Construction of the Archimedes screw can be such that there are continuous blades on the outside to make it rotate, while a pipe of suitable material of construction can be wound on the inner / outer shaft of the Archimedes screw to raise seawater from sea level to a higher height” at page 4 lines 23-26); and a rotatable pump member, wherein the rotatable pump member is at least one inner screw member 3 (see Figs 1-3), each at least one inner screw member having at least one helical blade (see Figs 1-
 	3. (Currently Amended) The fluid pump apparatus according to claim 1 or claim 2 wherein the outer screw member and the at least one inner screw member are arranged co-axially (see Fig 3).  
 	5. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein the outer screw member and the at least one inner screw member are arranged concentrically (see Fig 3).  
 	7. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein the at least one inner screw member is configured to pump or displace fluid when it is rotated (see Figs 1-3 and “An Archimedes Screw made out of suitable and appropriate material of construction and designed to rotate using the energy present in the waves lashing on to our beaches is installed in such a manner that seawater is constantly pumped to a higher height than the sea level itself” at page 4 lines 28-31, and “A well designed and sized Archimedes Screw made out of suitable and appropriate material of construction is installed in an inclined manner along the coast / beach ensuring that the waves lashing on to the beach, rotates the 
   	15. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein the at least one helical blade of the outer screw member has a first thread direction (see Fig 3 and “said hollow duct / tube having spiral fins of predetermined shape and size, fixed on the outer side of said hollow duct” at page 3 lines 5-6 and “Construction of the Archimedes screw can be such that there are continuous blades on the outside to make it rotate, while a pipe of suitable material of construction can be wound on the inner / outer shaft of the Archimedes screw to raise seawater from sea level to a higher height” at page 4 lines 23-26, and “A well designed and sized Archimedes Screw made out of suitable and appropriate material of construction is installed in an inclined manner along the coast / beach ensuring that the waves lashing on to the beach, rotates the Archimedes screw in the correct direction so as to pump the seawater to a higher height. Construction of the Archimedes screw can be such that there are continuous blades on the outside to make it rotate, while a pipe of suitable material of construction can be wound on the inner / outer shaft of the Archimedes screw to raise seawater from sea level to a higher height.” at page 4 lines 20-26).  
 	16. (Currently Amended) The fluid pump apparatus according to any preceding claim 15 wherein the at least one blade of the at least one inner member has a second thread direction (See Figs 1-3).  

 	21. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein a the first thread direction of the outer screw member is configured to rotate the fluid pump apparatus around its longitudinal axis when exposed to a fluid flow (see Figs 1-3 and “An Archimedes Screw made out of suitable and appropriate material of construction and designed to rotate using the energy present in the waves lashing on to our beaches is installed in such a manner that seawater is constantly pumped to a higher height than the sea level itself” at page 4 lines 28-31).     
 	22. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein the at least one inner screw member is located on or in a sleeve mountable on an interior surface of the fluid pump apparatus (see Figs 1-2 wherein the inner screw is located on a cylindrical sleeve at its center).  

 	25. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein a fluid flow stream acting upon the outer screw member in a first flow direction rotates the at least one inner screw member and creates create a flow of fluid in a second flow direction (see Figs 1-3 and “An Archimedes Screw made out of suitable and appropriate material of construction and designed to rotate using the energy present in the waves lashing on to our beaches is installed in such a manner that seawater is constantly pumped to a higher height than the sea level itself” at page 4 lines 28-31, and “A well designed and sized Archimedes Screw made out of suitable and appropriate material of construction is installed in an inclined manner along the coast / beach ensuring that the waves lashing on to the beach, rotates the Archimedes screw in the correct direction so as to pump the seawater to a higher height. Construction of the Archimedes screw can be such that there are continuous blades on the outside to make it rotate, while a pipe of suitable material of construction can be wound on the inner / outer shaft of the Archimedes screw to raise seawater from sea level to a higher height.” at page 4 lines 20-26).  

 	28. (Currently Amended) The fluid pump apparatus according to any preceding claim 1 wherein the inlet and outlet are axially spaced apart along the longitudinal axis of the body (see ends of pump in Figs 1-3 which are spaced apart along the longitudinal axis of the pump).  
 	30. (Currently Amended) A method of pumping a fluid, the method comprising providing a fluid pump apparatus comprising: a fluid inlet; a fluid outlet; (see left and right sides of 1 in Fig 3 which are the inlet and outlet depending on the rotational direction of the pump) an outer screw member having at least one helical blade located on an outer surface of the apparatus (see Fig 3 and “The Archimedes Screw diameter (including fins screw on the outside): 1 meter” at page 8 line 25, “Suitably designed and size, SPIRAL FINS (2) are protruding on the outside of the duct - to create the rotating motion when sea waves pass over it.” at page 6 lines 29-30, and “With a helically formed fin on the outside of the modified ‘Archimedes. Screw’, it is 
 	31. (Original) The method according to claim 30 comprising submerging or at least partially submerging the apparatus in the body of moving fluid (see Figs 1-3 and “An Archimedes Screw made out of suitable and appropriate material of construction and designed to rotate using the energy present in the waves lashing on to our beaches is installed in such a manner that seawater is constantly pumped to a higher height than the sea level itself” at page 
 	32. (Currently Amended) The method according to claim 30 or claim 31 comprising rotating the outer screw member in a first flow direction to rotate the at least one inner screw member and create a flow of fluid in a second flow direction (see “A well designed and sized Archimedes Screw made out of suitable and appropriate material of construction is installed in an inclined manner along the coast / beach ensuring that the waves lashing on to the beach, rotates the Archimedes screw in the correct direction so as to pump the seawater to a higher height. Construction of the Archimedes screw can be such that there are continuous blades on the outside to make it rotate, while a pipe of suitable material of construction can be wound on the inner / outer shaft of the Archimedes screw to raise seawater from sea level to a higher height.” at page 4 lines 20-26).  .  
 	35. (Currently Amended) An irrigation system or a flood control system comprising a fluid pump apparatus comprising: a fluid inlet; a fluid outlet (see left and right sides of 1 in Fig 3 which are the inlet and outlet depending on the rotational direction of the pump); an outer screw member having at least one helical blade located on an outer surface of the apparatus (see Fig 3 and “The Archimedes Screw diameter (including fins screw on the outside): 1 meter” .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar WO 2012/101655 published 2012 in view of Tomaru US 20180142695.
Kumar does not disclose the limitations of claim 12.
However, Tomaru discloses a screw member having 3 blades (see Fig 2 and 0033).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize three blades in e.g. the inner screw of Kumar as taught by Tomaru to gain the benefit of increasing the effective pumping area of the screw pump.

Claims 17, 26, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar WO 2012/101655 published 2012.
 	Regarding claim 17 and 26, it is unclear if the screw directions are the same or opposite in the apparatus of Kumar. There are only two choices (orienting the screws to have the same direction or opposite directions such that the flow directions are the same or opposite) wherein each choice provides a predictable result of pumping fluid in a given direction relative to the direction of the flow powering the pump. Such differences have been held obvious to one of ordinary skill in the art as in MPEP 2143 I. (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

 	Regarding claim 37, Kumar discloses pumping a fluid in a substantial horizontal direction (see sea wave direction in Fig 3 and “7. The system as claimed in claim 6, wherein said modified Archimedes screw is placed in a position such as vertically, in parallel or perpendicularly to the flow of the incoming sea waves and/or either in a inclined position or in horizontal position with respect to the flow of the incoming sea waves whereby said modified Archimedes screw will rotate by itself with ease utilizing maximum energy available in the sea /tidal waves” at page 11 lines 1-6).  
 	Additionally, any change to the direction of pumping would be an obvious design choice for one of ordinary skill in the art. For example, an inclination of less than 45 degrees would be substantially horizontal and would meet the limitations of the claim.  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to set an inclination angle of less than 45 degrees to horizontal to gain the benefit of pumping in a desired direction.

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar WO 2012/101655 published 2012 in view of Xu CN201720374060U published 2017.
 	Regarding claims 29 and 36, Kumar does not disclose the limitations of claims 29 and 36.
of the apparatus converges or tapers along its longitudinal axis toward the outlet wherein the at least one inner screw is configured to have a decreasing internal volume from the inlet to the outlet (see Fig 1).  
	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize tapered screws and body in the system of Kumar as taught by Xu to gain the benefit of increasing the pumped fluid velocity at the outlet.
 	
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar WO 2012/101655 published 2012 in view of Papadopoulos US 20100043424.
 	Regarding claims 38-39, Kumar discloses the use of the pumping apparatus near a beach where the pump apparatus is powered by waves. One of ordinary skill in the art would understand some amount of air would enter the pump not only at its initial use but also during continued use do to the variability of wave motion. The air entering the pump surrounded by water would do so in pockets (e.g. bubbles) and would experience an increase in pressure as the water is pressurized to flow out the outlet and beyond. Thus, the limitations claimed in claims 37-38 are merely an inherent part of the pumping process of Kumar. Thus, Kumar inherently meets the limitations of claims 37-38.
 	In any event, Papadopoulos discloses pumping and sea water to a shore facility (see e.g. the abstract.
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to pump sea water and associated air as taught by Papadopoulos such that the air would form consecutive pockets in the surrounding water wherein the air .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746